Citation Nr: 0009817	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  94-09 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a blood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from May 1945 to March 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1993 rating action in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the claim of entitlement to service connection for 
residuals of exposure to radiation, to include diabetes 
mellitus and a blood disorder.  Claims of entitlement to 
service connection for bilateral hearing loss and residuals 
of exposure to mustard gas were also denied in that rating 
action.  The veteran appealed the denial of all claims.

The case came before the Board in July 1996.  The claims of 
entitlement to service connection for bilateral hearing loss 
and residuals of exposure to mustard gas were denied.  Those 
determinations were not appealed and are final, and 
accordingly they need not be addressed herein.  38 C.F.R. 
§ 20.1100.  The claims of entitlement to service connection 
for diabetes mellitus and for a blood disorder.  The action 
requested in the Board's July 1996 remand has been undertaken 
and the case has been returned to the Board for adjudication.


FINDINGS OF FACT

1.  The veteran in the occupation of Japan, and objective 
demonstrates that he was stationed in Nagasaki, Japan in July 
1946.

2.  The veteran has been diagnosed with diabetes mellitus.

3.  There is no diagnosis of a blood disorder of record.

4.  Competent medical evidence has not been presented linking 
the veteran's diabetes mellitus and or his claimed blood 
disorder with his military service, including any radiation 
exposure claimed to have been sustained therein.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
diabetes mellitus is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998).

2. The claim of entitlement to service connection for a blood 
disorder is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
diabetes mellitus and for an unspecified blood disorder.  

In the interest of clarity, the Board will initially review 
relevant law and regulations.  The factual background of this 
case will then be described.  Finally, the Board will analyze 
the veteran's claims and render a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 
3.303(a) (1999).

For certain conditions, including diabetes mellitus, service 
connection may be granted if such disorder is manifested to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Regulations also provide that service connection may be 
granted for any disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1999).

Service connection based on radiation exposure

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) 
(1998).  A "radiation-exposed veteran" is defined by 38 
C.F.R. § 3.309(d)(3) as either a veteran who while serving on 
active duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
Radiation-risk activity" is defined to mean, inter alia, 
participation in the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946.  38 
C.F.R. § 3.309(b)(i), (ii).

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (1999).  The list of 
"radiogenic diseases" is found in 38 C.F.R. § 3.311(b) 
1999). 

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) (which has been discussed above) when it is 
established that a disease diagnosed after discharge is the 
result of exposure to ionizing radiation during active 
service.  
In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the listing 
of radiogenic diseases found at 38 C.F.R. § 3.311(b)(2) were 
not intended to be an exclusive list of diseases warranting 
service connection.  The Federal Circuit also held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  In 
such cases, a claimant must be given the opportunity to prove 
that exposure to ionizing radiation during service actually 
caused a claimed disability and that service connection is 
therefore warranted under 38 U.S.C.A. §§ 1110, 1131 and 38 
C.F.R. § 3.303(d).  Thereafter, section 3.311 was amended to 
include subsection 3.311(b)(4), which reflects the finding in 
Combee, to provide that the claim will still be considered, 
or developed, pursuant to 38 C.F.R. § 3.311 if the appellant 
cites or submits competent scientific or medical evidence 
that the claimed disease is radiogenic.  See also Hilkert v. 
West, 11 Vet. App. 284 (1998).

Well grounded claims

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
of Appeals for Veterans Claims (Court) to be "one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible" in order meet 
the burden established in the statute.  Kandik v. Brown, 9 
Vet. App. 434, 439 (1996); see Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The burden to submit evidence sufficient to render a 
claim well grounded is the claimant's, and the claimant's 
alone.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).  It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.

In order for a claim to be well grounded, there must be 
presented competent evidence of a current disability; a 
disease or injury which was incurred in service, and a nexus 
between the disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); see Watai v. 
Brown, 9 Vet. App. 441, 443 (1996).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza, 7 Vet. App. at 504; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual background

As is noted above, the veteran served on active military duty 
from May 1945 to March 1947.  His service medical records 
show he sustained an accidental self-inflicted gunshot wound 
of the left arm on July 28, 1946, while he was stationed in 
Nagasaki, Japan.  

The veteran's service medical records were negative for any 
complaints, findings or treatment for diabetes mellitus or 
for a blood disorder or for a diagnosis of either condition.  
Upon separation examination conducted in February 1947, 
evaluation of the endocrine system was normal.  Urinalysis 
was negative for albumin and sugar.  Blood serology was 
negative.  

On VA examination conducted in September 1947, laboratory 
testing revealed no indication of a blood disorder or 
diabetes mellitus, nor were any findings indicative of such 
conditions shown and no such diagnosis was made.  

The record reflects that the veteran was hospitalized at a VA 
facility in June 1955, at which time he was treated for 
subacute hepatitis and gallbladder disease.  The history 
indicated that in September 1952 there was an onset of 
jaundice and hepatitis.  Serology was negative.  The report 
indicated that extensive diagnostic studies, including a 
large number of clinical blood chemistry studies, showed some 
mild evidence of impairment of hepatic function indicative of 
a chronic hepatitis.  It was noted that at the time of 
discharge, liver function studies were essentially normal and 
there was no longer any physical or laboratory diagnostic 
evidence of hepatitis.  Diagnoses which included chronic 
hepatitis, treated and improved, were made. 

VA medical records showed that the veteran was hospitalized 
in April 1958 due to symptoms of passing blood with bowel 
movements for the previous three months.  Hemorrhoids were 
found upon examination and the veteran underwent a 
hemorrhoidectomy.  A urinalysis conducted during the 
veteran's hospitalization was negative.  A final diagnosis of 
hemorrhoids, treated and improved, was made. 

VA medical records showed that the veteran was hospitalized 
again from August to September 1960 due to complaints of 
soreness and tenderness over the left tibial area.  A 
urinalysis revealed that albumin and sugar were negative.  
There was no diagnoses of diabetes mellitus or of a blood 
disorder made at that time.

VA medical records dated in 1992 to 1993 showed that the 
veteran was treated for diabetes mellitus in April 1992 and 
January 1993.  

In February 1993, the veteran filed a claim of entitlement to 
service connection for radiation exposure.  He reported that 
he was in Hiroshima and Nagasaki, Japan after the atomic 
bombs were dropped there.  

In March 1993, the RO issued correspondence to the veteran 
requesting detailed information pertaining to his radiation 
claim.  The veteran replied to the RO's correspondence in May 
1993.  He reported that in 1946 he was stationed in Nagasaki 
as a military policeman.

In July 1993, the RO denied the veteran's claim.  The RO 
pointed out that although the evidence established that the 
veteran was stationed in Nagasaki during service, he had not 
identified any medical condition claimed to have been 
associated with radiation exposure.  That determination forms 
the basis of this appeal.

The veteran presented testimony at a hearing held at the RO 
in December 1993.  At that time the veteran's representative 
identified the issues as entitlement to service connection 
for diabetes mellitus and for a blood disorder due to 
exposure to radiation.  The veteran indicated that he was 
exposed to radiation in Nagasaki, Japan where he was 
stationed and also in Hiroshima, where he visited during 
service.  He stated that he arrived in Nagasaki in 
approximately June 1946 and that he sustained a wound due to 
an accident in July 1946 while stationed there.  He testified 
that diabetes was initially diagnosed in 1980, and testified 
that he did not know what kind of blood disorder he had.  The 
veteran testified that he received treatment for his blood 
disorder approximately every three months.  

The claim came before the Board in July 1996, at which time 
it was remanded in order give the veteran an opportunity to 
provide evidence and argument to the effect that his claimed 
conditions were the result of exposure to ionizing radiation 
during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The veteran was advised by the RO in July 1996 
that he had an opportunity to provide evidence in this 
regard. However, the veteran presented no evidence pursuant 
to the 1996 Board remand and the RO's July 1996 
correspondence.

VA medical records dated from 1993 to 1996 continued to 
document a history of diabetes mellitus since 1980 as well as 
diagnoses and treatment for diabetes mellitus.  The records 
did not document any treatment for or a diagnosis of any 
blood disorder.  

In a rating action/Supplemental Statement of the Case issued 
in November 1999, the RO denied the claim of entitlement to 
service connection for diabetes mellitus and for a blood 
disorder due to radiation exposure.  The veteran's claims 
folder was thereupon returned to the Board.

Analysis

As noted previously, the veteran in essence has raised three 
contentions: (1) that his conditions were incurred as a 
result of in-service exposure to radiation; (2) that the 
claimed conditions are linked on a direct basis to some other 
incident of his military service; and (3) that he has 
continuously manifested symptoms of diabetes and a blood 
disorder since his discharge from military service and that 
therefore be service connection is warranted based upon 
continuous symptomatology.  The Board will address these 
contentions in turn.

Radiation exposure

The veteran primarily contends that diabetes mellitus and 
blood disorder incurred as a result of in-service exposure to 
radiation during service while he was in Nagasaki and 
Hiroshima, Japan.

The Board begins its analysis by noting that pursuant to the 
1984 Veterans Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, VA enacted section 
3.311b of title 38, Code of Federal Regulations, and 
established a standard for review of claims based on 
radiation exposure providing that if a veteran was exposed to 
ionizing radiation due to atmospheric nuclear testing, and 
developed a radiogenic disease which manifested within the 
specified time period, the case would be referred to the VA 
Under Secretary for Benefits (formerly the VA Chief Benefits 
Director) for review.

Effective May 1, 1988, Public Law 100-321, the Radiation-
Exposed Veterans Compensation Act of 1988, amended former 38 
U.S.C.A. § 312 (now 38 U.S.C.A. § 1112(c) (West 1991)) and 
elevated the regulatory criteria now found at 38 C.F.R. § 
3.309(d) (1999) to a legal statutory presumption of service 
connection.

As noted above, in Ramey v. Brown, 9 Vet. App. 40, 44 (1996) 
(citing Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)) 
the Court held that service connection for disabilities 
claimed to be due to ionizing radiation exposure during 
service can be accomplished in three ways.  First, service 
connection for the claimed disorder could be established if 
it were shown that claimed condition was one of the 
enumerated diseases specific to radiation-exposed veterans, 
which are presumptively service-connected by statute.  See 38 
U.S.C.A. § 1112(c)(2)(A)-(O) (West 1991); 38 C.F.R. § 
3.309(d) (1999).

Second, 38 C.F.R. § 3.311(b)(2) (1999) provides a list of 
diseases which will be service connected provided that 
certain conditions specified therein and pertaining to 
radiation exposure, are met.  Under 38 C.F.R. § 
3.311(a)(4)(i) and (ii)(1999), the veteran is not required to 
produce evidence substantiating in-service radiation exposure 
if information in the service records is consistent with the 
claim of in-service exposure and if presence or absence at 
the site of radiation exposure is not established by service 
records, presence at the site will be conceded.

Thirdly, direct service connection can be established by 
showing that the disease was incurred in or aggravated by 
radiation exposure during service, which includes the 
"difficult burden of tracing causation to a condition or 
event during service."  See Combee, supra.

With regard to the first avenue, neither diabetes mellitus or 
any blood disorder are among the enumerated diseases specific 
to radiation-exposed veterans warranting presumptive service 
connection under 38 U.S.C.A. § 1112(c)(2)(A) (West 1991) and 
38 C.F.R. § 3.309(d)(2)(i) (1999).  Therefore, the 
presumptive provisions do not apply in this case.

With regard to the second avenue, it is noted that 38 C.F.R. 
§ 3.311(b)(1) requires the following three criteria to be 
met: (i) Exposure to ionizing radiation as a result of 
occupation of Hiroshima or Nagasaki, Japan from September 
1945 to July 1946, or participation in the atmospheric 
testing of nuclear weapons; (ii) subsequent development of a 
radiogenic disease; and (iii) the first manifestation of said 
disease within the period specified in paragraph (b)(5) of 
this section.  38 C.F.R. § 3.311(b)(1) (1999).  Only when all 
of these three criteria are met can the claim be referred for 
further consideration in accordance with paragraph (c) of 
that section. 38 C.F.R. § 3.311(b)(1) (1999).  

A radiation-exposed veteran is one who participated in a 
radiation-risk activity during service, including 
participation in the occupation of Nagasaki, Japan for a 
portion of time between September 1945 until July 1946.  The 
evidence of record reflects that the veteran served in 
Nagasaki, Japan in June and July 1946.  Accordingly, the 
initial criterion under 38 C.F.R. § 3.311(b)(1) is met.  

However, neither diabetes mellitus or a blood disorder is one 
of the enumerated radiogenic diseases under 38 C.F.R. 
§ 3.311(b)(2).  Furthermore, the veteran did not present 
competent scientific or medical evidence that either diabetes 
mellitus or a blood disorder are radiogenic diseases, 
although the RO gave the veteran an opportunity to provide 
such evidence pursuant to 38 C.F.R. § 3.311(b)(4).  
Therefore, service connection for diabetes mellitus or for a 
blood disorder is not warranted under the provisions of 
38 C.F.R. § 3.311.

With respect to the third avenue, see Combee, for the reasons 
and bases discussed below the Board has concluded there has 
been presented no competent medical nexus evidence which 
supports the proposition that the veteran's currently claimed 
diabetes mellitus or his blood disorder are related to 
exposure to radiation during service.

Initially, the Board points out that although there is a 
current diagnosis of diabetes mellitus of record, there is no 
current diagnosis of a blood disorder of record.  One element 
of a well-grounded claim is a presently-existing disability 
stemming from the disease or injury alleged to have begun in 
or been aggravated by service.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Absent evidence of a current disability, the 
claim of entitlement to service connection for a blood 
disorder based upon radiation exposure during service is not 
well grounded.  The veteran's contentions to the effect that 
he has a blood disorder cannot serve as competent medical 
diagnosis of a current disability.  Nor can his assertions to 
the effect that such claimed blood disorder is related to 
radiation exposure during service serve to make the claim 
well grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).

With respect to the claim of entitlement to service 
connection for diabetes mellitus based upon radiation 
exposure during service, the evidence is negative for any 
competent medical opinion which links the veteran's currently 
claimed diabetes mellitus (or blood disorder) to radiation 
exposure sustained during service.  The only evidence 
proffered in support of the veteran's claim are his own 
statements to the effect that his currently claimed 
disabilities are due to exposure to radiation as a result of 
being stationed in Nagasaki, Japan in service during 1946, 
and by virtue of visiting what he believed to be an original 
bombing site in Hiroshima, Japan during service.  

It is now well-established that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); cf. Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994) [all 
holding that the opinions of those medically untrained as to 
medical questions are without probative value.]  The record 
is devoid of any evidence that the veteran is competent to 
offer medical or scientific opinions as to the origin of his 
claimed disabilities, and his lay observations do not serve 
to make the claim well grounded.  .

Accordingly, neither the claim of entitlement to service 
connection for diabetes mellitus or for a blood disorder 
based upon radiation exposure claimed to have been sustained 
during service are well grounded and accordingly based upon 
this theory of entitlement the claims must be denied.

Direct service connection

The Board now addresses the issue of whether a grant of 
service connection for diabetes mellitus or for a blood 
disorder may be appropriate on a "direct" basis, i.e., apart 
from the provisions pertaining to radiation exposure.

As noted above, one element of a well-grounded claim is a 
presently-existing disability stemming from the disease or 
injury alleged to have begun in or been aggravated by 
service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Absent evidence of a current disability, the claim is not 
well grounded.  In this case, there is no current diagnosis 
of record of a blood disorder.  Accordingly, the claim of 
entitlement to service connection for a blood disorder is not 
well grounded.

With respect to the claim of entitlement to service 
connection for diabetes mellitus, the Board observes that the 
record does contain a current diagnosis of that condition.  
However, as indicated previously, there was no evidence or 
diagnosis of diabetes mellitus made during service or within 
the one year presumptive period following the veteran's 
discharge from service.  In fact, that the record reflects 
that this condition was initially diagnosed in 1980, more 
than 30 years following service.  

Significantly, the record fails to include competent medical 
evidence etiologically linking the veteran's diabetes 
mellitus to service or any incident therein or establishing 
that the onset of that condition began in service or within 
one year following the veteran's discharge from service.  

The veteran himself has contended that his diabetes mellitus 
is etiologically related to service, specifically to 
radiation exposure claimed to have been sustained therein.  
However, as this matter involves a medical determination, the 
veteran is not competent to opine in this regard.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Court has held 
that where the issue involves medical causation, competent 
medical evidence which indicates that the claim is plausible 
or possible is required to set forth a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Continuity of symptomatology

The Board has also considered whether continuity of the 
claimed diabetes mellitus or of a blood disorder have been 
shown since service.  In Savage v. Gober, 10 Vet. App. 488 
(1997) the Court held in relevant part that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, presently set forth in 38 
C.F.R. § 3.303(b) (1999).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such the condition.  Savage, 
10 Vet. App. at 497-98.

In this case, there was no evidence or diagnosis of either 
diabetes mellitus or a blood disorder during service or, in 
the case of diabetes, within one year following the veteran's 
discharge from service.  With respect to diabetes mellitus, 
the record reflects that this condition was initially 
diagnosed in 1980, more than 30 years following service.  The 
medical evidence dated between the veteran's discharge from 
service in 1947 and the initial diagnosis of diabetes 
mellitus made in 1980, reported above, did not reflect or 
suggest that was present prior to 1980.  Accordingly, 
chronicity and continuity of diabetes mellitus or symptoms 
thereof since service has not been established.

With respect to a blood disorder, as indicated previously, 
there is no current diagnosis of a blood disorder.  Further, 
there was no indication of a blood disorder during service.  
Nor is there any indication of a chronic blood disorder in 
the intervening period of over 50 years.  Accordingly, 
chronicity and continuity of a blood disorder or of symptoms 
thereof since service has not been established.

In summary, the veteran has not produced evidence of well 
grounded claims of entitlement to service connection for 
diabetes mellitus or for a blood disorder on a direct service 
incurrence basis.  Accordingly, those claims are denied.  

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board has 
concluded that the veteran has not submitted well grounded 
claims for entitlement to service connection for diabetes 
mellitus or for a blood disorder.  The Board finds that the 
veteran has been accorded ample opportunity by the RO to 
present argument and evidence in support of his claim.  Any 
error by the RO in deciding this case on the merits, rather 
than on the narrower basis of being not well grounded, was 
not prejudicial to the veteran, as the RO accorded his claims 
more consideration than was warranted.  Cf. Edenfield v. 
Brown, 8 Vet. App. 384 (1995). 

Because the claims of entitlement to service connection for 
diabetes mellitus and for a blood disorder are not well 
grounded, the VA is under no duty to further assist the 
veteran in developing facts pertinent to those claims.  
38 U.S.C.A. § 5107(a).  VA's obligation to assist depends 
upon the particular facts of the case and the extent to which 
VA has advised the appellant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
appellant has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA 
is not on notice of any known and existing evidence which 
would make the service connection claims well-grounded.  The 
Board's decision serves to inform the veteran of the kind of 
evidence which would be necessary to make his claims well 
grounded.

In a March 2000 communication to the Board, the veteran's 
representative requested that in the event that the claims 
were determined not to be well grounded, the Board should 
determine whether the RO followed the VA Adjudication 
Procedure Manual M21-1 procedures pertaining to the 
development of a claims by VA.  However, the Board is bound 
by the Court's precedential decision in Morton v. West, 12 
Vet. App. 477, 481-5 (1999), which found such M21-1 manual 
provisions "in direct contravention of the command of 38 
U.S.C. § 5107."  Id. at 485. As a result of Morton, all M21-1 
provisions referred to therein were rescinded by VA.


ORDER

A well-grounded claim of entitlement to service connection 
for diabetes mellitus not having been presented, the benefit 
sought on appeal is denied.

A well-grounded claim of entitlement to service connection 
for a blood disorder not having been presented, the benefit 
sought on appeal is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

